Motion by the New York City Department of Education, et al. for leave to appeal granted. Motion by Local 1181 of the Amalgamated Transit Union, insofar as it seeks leave to appeal from that part of the Appellate Division order that affirmed Supreme Court’s determination denying discovery and the application to complete the record, dismissed upon the ground that such part of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise granted.